Title: To Thomas Jefferson from William Lambert, 6 July 1822
From: Lambert, William
To: Jefferson, Thomas


Sir,
City of Washington,
July 6th 1822.
In reply to your friendly and much Valued note of the 2d instant, received this morning, I request you to be assured, that it is not my intention to fatigue you unnecessarily with the investigation of astronomical rules and process connected with the report made in November last, relative to the longitude of the Capitol in this City; but it appears a duty incumbent on me to explain such parts of that work as are given in abstract; to shew its nature and extent; and to furnish, from time to time, to mathematical students at the principal seminary in my native state, the methods best adapted to ensure accurate calculations of solar eclipses and occultations of fixed Stars by the Moon, which they may hereafter apply to a correct determination of the geographical position of their University, or such other places in Virginia, as may be deemed expedient. It will be gratifying to me to know, that any future Communications of the like tendency, if they should be made, may, with propriety, be inclosed to you.I have the honor to be, with great respect, Your most obedt servant,William Lambert.